DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 7/14/2021. Claims 1-20 are pending are pending, claims 1, 12, 14 and 17-20 were amended by applicant, and no claims were cancelled added in the amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed 7/14/2021 has been entered.
The previous objections to the specification and drawings are withdrawn in view of the 7/14/2021 amendments to the specification and drawings.
The previous objections to claims 14-19 are withdrawn in view of the 7/14/2021 amendments to the claims.
The previous rejections of claims 17 and 18 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims.

Response to Arguments
Applicant's arguments filed 7/14/2021 with respect to the objections to the specification and drawings have been fully considered and are persuasive.
Applicant's arguments filed 7/14/2021 with respect to the objections to claims 14-19 have been fully considered and are persuasive. 
Applicant's arguments filed 7/14/2021 with respect to the rejections of claims 17-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. 
Applicant's arguments filed 7/14/2021 with respect to the interpretation of claims 1, 7, 9 and 20 under 35 U.S.C. 112(f) have been fully considered, but are not persuasive. As discussed below, these claims are still interpreted under 35 U.S.C. 112(f).
Regarding the invocation of 112(f) and interpretation of claims 1, 7, 9 and 20, applicant states “Applicant acknowledges the interpretation, and respectfully submits that the specification provides examples of structures that may perform various aspects of the features of claims 1, 7, 9, 11, and 20. See, e.g., Specification, ¶¶ [0030]-[0054] and FIGs. 2-5. Applicant further submits that these examples are not an exhaustive list of all structures, or equivalents, which correspond to the ‘means for' elements recited in claims 1, 7, 9, 11, and 20. Various other examples of structures and equivalents thereof for performing the claimed features are described throughout the Specification. A person of ordinary skill in the art would understand from the Specification of the present Application which structures, or equivalents thereof, may perform the functions recited in those claims.” (applicant’s remarks, page 10). 

As noted in the previous Office Action and below, if applicant wishes to provide any further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Applicant's arguments filed 7/14/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. In particular, as discussed in detail below, a new combination of references (i.e., Breitwisch in view of Wang and Jung, and further in view of the newly-cited reference Adhikari, is applied to reject amended independent claims 1 and 20 as well as dependent claims 2-4, 6-12 and 17-18. As further discussed in detail below, a new 
With reference to amended claims 1 and 20, Applicant states “claim 1 has been amended to recite, in part, ‘the first selection component configured to activate the fuse for programming the resistor to adjust the synaptic weight,’ and ‘the second selection component configured to select the resistor for a read operation to determine the adjusted synaptic weight’” and “Independent claim 20 has been amended to include similar features.” (applicant’s remarks, pages 11-12, emphasis in original). Applicant then asserts “Breitwisch, Wang, Jung, Imondi, and Leobandung-alone or in any combination-do not teach or suggest ‘the first selection component configured to activate the fuse for programming the resistor to adjust the synaptic weight’ and ‘the second selection component configured to select the resistor for a read operation to determine the adjusted synaptic weight,’ as recited in amended independent claim 1” (applicant’s remarks, page 12, emphasis in original).
Regarding claim 14, applicant states “independent claim 14 has been amended to recite, in part:  activate at least a second transistor coupled with the resistor and the fuse corresponding to the activated at least one transistor of the artificial neuron to activate the corresponding fuse for programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor … and determine an adjusted synaptic weight based at least in part on applying the voltage signal.” (applicant’s remarks, page 15, emphasis in original). Applicant next asserts “Breitwisch, Id. 
Accordingly, applicant appears to argue that the claim limitations added to independent claims 1, 14 and 20, i.e., “programming the resistor to adjust the synaptic weight; and a second selection component … configured to select the resistor for a read operation to determine the adjusted synaptic weight”, are not taught in the portions of the Breitwisch, Wang and Jung references cited to reject independent claims 1, 14, and 20 in the previous Office Action (or in the Imondi, and Leobandung references cited to reject dependent claims 5 and 13, respectively). 
The examiner respectfully disagrees with applicant’s assertions and points applicant to the below discussion of Breitwisch, Wang and the newly-cited non-patent literature non-patent literature Adhikari et al. ("Memristor bridge synapse-based neural network and its learning." IEEE Transactions on Neural Networks and Learning Systems 23.9 (2012): 1426-1435, previously cited in the examiner’s Notice of References Cited PTO-892 form dated May 7, 2021, hereinafter “Adhikari”).
Regarding the limitations “programming the resistor … and a second selection component coupled with the resistor and the output line” recited in amended claims 1 and 20 (and similar limitations recited in amended claim 14), the examiner points to paragraphs 22, 42 and 46 and claim 8 of Breitwisch, which explicitly disclose “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.” and “a field effect transistor in a 
With reference to the “programming the resistor to adjust the synaptic weight; and … select the resistor for a read operation to determine the adjusted synaptic weight” limitations added to claims 1 and 20 (and similar limitations added to claim 14), the examiner points to pages 1432-1433 and 1431 of Adhikari, which disclose that “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the memristor/resistor to adjust/implement/set a new weight value for the synaptic weight] and “The proposed learning scheme also utilizes the inherent advantage of the 
 As detailed below, the combination of Breitwisch, Wang, Jung and Adhikari teaches all the limitations of amended claims 1 and 20, and the combination of Breitwisch, Jung and Adhikari teaches all the limitations of amended claim 14.
Applicant generally asserts that “Dependent claims 2-13, and 15-19 each depend from one of independent claims 1, 14, and 20, and are therefore allowable for at least the same reasons that independent claims 1, 14, and 20 are allowable.” (applicant’s remarks, page 18).
Accordingly, applicant’s arguments regarding the dependent claims amount to a general allegation, without referring to any specific claim language that the dependent claims “are therefore allowable”. The examiner respectfully disagrees. As discussed in detail below, the combination of Breitwisch, Wang, Jung and Adhikari (i.e., Breitwisch in view of Wang, Jung and Adhikari) teaches the features of claims 2-4, 6-12 and 18. As further discussed below, the combinations of Breitwisch, Jung and Adhikari, Breitwisch, Wang, Jung, Adhikari and Imondi, and Breitwisch, Wang, Jung, Adhikari and Leobandung teach limitations of claims 15-17, 5 and 13, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a first selection component … configured to activate the fuse and a second selection component configured to select the resistor in claim 1; a controller … configured to read a value of the resistor in claim 7; a fourth selection component configured to activate the second fuse and a fifth selection component … configured to select the second resistor in claim 9; a controller … configured to disconnect the second resistor in claim 11; a selection component … configured to activate the fuse and a second selection component … configured to select the resistor in claim 20.
a first selection component is a generic placeholder, configured to activate the fuse is functional language, and there is no recitation of sufficient structure to perform the activating. Also in claim 1, the recited second selection component is a generic placeholder, configured to select the resistor is functional language, and there is no recitation of sufficient structure to perform the selecting. 
Regarding claim 7 and the above-noted three-prong test, the recited controller is a generic placeholder, configured to read a value of the resistor is functional language, and there is no recitation of sufficient structure to perform the reading. 
With regard to claim 9 and the above-noted three-prong test, the recited fourth selection component is a generic placeholder, configured to activate the second fuse is functional language, and there is no recitation of sufficient structure to perform the activating. Additionally in claim 9, a fifth selection component is a generic placeholder, configured to select the second resistor is functional language, and there is no recitation of sufficient structure to perform the selecting.
Regarding claim 11 and the above-noted three-prong test, a controller is a generic placeholder, configured to disconnect the second resistor is functional language, and there is no recitation of sufficient structure to perform the disconnecting.
With regard to claim 20 and the above-noted three-prong test, a selection component is a generic placeholder, configured to activate the fuse is functional language, and there is no recitation of sufficient structure to perform the activating. Also in claim 20, a second selection component is a generic placeholder, configured to select the resistor is functional language, and there is no recitation of sufficient structure to perform the selecting.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:
Regarding the above-noted selection component configured to activate the fuse, a second selection component configured to select the resistor, a fourth selection component configured to activate the second fuse and a fifth selection component configured to select the second resistor recited in claims 1, 9 and 20: 
	With reference to the circuit 300 shown in FIG. 3, paragraphs 32 and 33 recite “The circuit 300 may include an input line 305, an output line 310, a selection line 315, a voltage source line 320, a selection component 325, a selection component 340, a selection component 345” and “The selection component 325 may be coupled with the resistor 330, which may be a precision metal resistor, and may be selected by operating various elements represented in the circuit 300.” 
With continued reference to FIG. 3, paragraphs 34-36 recite “the selection component 340 may be coupled with the eFuse 335 and configured to activate the eFuse 335 for connecting or disconnecting the resistor 330”, “the selection component 345 may be coupled with the resistor 330 and the output line 310, and may be selected by operating various elements represented in the circuit 300 to select the resistor 330 
With reference to FIGs. 3 and 4, paragraphs 36 and 39 recite “the selection component 325, the selection component 340, and/or the selection component 345 may be a transistor and its operation may be controlled by applying an activation voltage to the transistor gate” and “circuit 400 may include … a plurality of selection components 425 (e.g., selection component 425-a, selection component 425-b, and selection component 425-c), a plurality of resistors 15 430 (e.g., resistor 430-a, resistor 430-b, and resistor 430-c), a plurality of eFuses 435 (e.g., eFuse 435-a, eFuse 435-b, and eFuse 435-c), a selection component 440, a selection component 445, and an output line 410.” Additionally, paragraph 67 recites “two components physically connected or coupled via a switch (e.g., a transistor) are in electronic communication regardless of the state of the switch (e.g., open, closed).”
Regarding the above-noted controller configured to read a value of the resistor and a controller configured to disconnect the second resistor recited in claims 7 and 11:
With reference to the system 500 shown in the high level block diagram of FIG. 5, paragraphs 45 and 46 recite “The device 505 may include components for bi-directional communications including components for transmitting and receiving communications, including a controller 515”, “controller 515 may be configured to support accessing one or more artificial neurons in the artificial neural network 520 (e.g., reading or programming an artificial neuron)” and “the controller 515 may include 
With reference to the flowchart of FIG. 6, paragraphs 55, 57 and 60 recite “method 600 may be performed at least in part by controller 515 … controller 515 may execute a set of instructions to control the functional elements of the controller 515 to perform the functions described below. Additionally, or alternatively, the controller 515 may perform some or all the functions described below using special-purpose hardware”, “controller 515 may activate at least one transistor of a plurality of transistors … each transistor coupled with a corresponding resistor” and “controller 515 may disconnect the corresponding resistor”.
Since claims 1, 7, 9, 11 and 20 are interpreted under 35 U.S.C. 112(f), and paragraphs 33-36, 45, 55 and 76 of applicant’s specification describe that the recited selection components are components of “circuit 300” and “circuit 400”, the recited controllers are components of “system 500”, “controller 515 may execute a set of instructions … or alternatively, the controller 515 may perform some or all the functions described below using special-purpose hardware” and “The functions described herein may be implemented in hardware, software executed by a processor, firmware, or any combination thereof”, these components are being interpreted as a combination of hardware (e.g., hardware components such as the transistors, switches and controllers shown in FIGs. 3-5 and described in paragraphs 36, 55 and 67) and software (e.g., one or more functions, applications, software engines, software modules and components, or instructions).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al. (U.S. Patent Application Pub. No. 2011/0119214 A1, hereinafter “Breitwisch”) in view of non-patent literature Wang et al. ("Unconventional computing with diffusive memristors" 2018 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, May 2018: 1-5, hereinafter “Wang”) and Jung et al. (U.S. Patent Application Pub. No. 2015/0269978 A1, hereinafter “Jung”) and further in view of non-.
With respect to claim 1, Breitwisch discloses the invention as claimed including a device for an artificial neural network (see, e.g., paragraphs 22-23, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based neuromorphic circuits … Synaptic devices formed of equivalent diode and resistor circuits”), comprising:
an input line (see, e.g., paragraph 47, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites) on line 112.” [i.e., line 110 and 112 are each an input line]);
an output line (see, e.g., paragraph 47, Junctions 126 and 138 can connect to a common line 114, which provides an electrical connection to an output (axon) of a neuron circuit” [i.e., line 114 is an output line]);
an artificial neuron (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neural network comprising artificial neurons]) comprising:
a resistor coupled with the input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with each of input lines 110 and 112]) ... ;
a first selection component … the first selection component configured … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a first component/hardware configured for programming the resistor]); and
a second selection component coupled with the resistor and the output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is .
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with the input line and configured to indicate a synaptic weight and
the second selection component configured to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with the input line and configured to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and 
the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor;
a … component configured to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory ; and
a … component configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component activates/blows the e-fuse/fuse for programming the R_ref/reference resistor]). 
Alternatively, Jung also teaches the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach programming the resistor to adjust the synaptic weight; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., pages 1432-1433, “The synaptic weights were ; and select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 2, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Breitwisch further discloses a transistor coupled with the resistor (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., an FET/transistor 130 electrically coupled with resistor 128b]); and
a voltage source … coupled with the transistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a transistor coupled with … the fuse and
a voltage source configured to activate the fuse and coupled with the transistor.
In the same field, analogous art Jung teaches each transistor coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., the transistor electrically coupled with a corresponding fuse/e-fuse]); and
a voltage source configured to activate the fuse and coupled with the transistor (see, e.g., paragraphs 38, 42 and 47, “VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., voltage source for VOD electrically coupled with the transistor], “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “a lower voltage level at Vin+ 504, but the sense amplifier 500 may operate as intended with this lower voltage. Lowering the current through R_fuse 562 may be desirable because resistance of an unblown fuse increases over time, based on an amount of current conducted by the unblown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 3, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Breitwisch further discloses a voltage source coupled with the artificial neuron … for programming the resistor (see, e.g., paragraphs 24-25, “lines 114 and 116 represent axon connections, where signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network … where source 124 of FET 118 is electrically connected to line 110 … variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110”, “source 136 of FET 130 is electrically connected to line 112 at 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a voltage source … configured to … select the resistor for the read operation.
In the same field, analogous art Wang teaches a voltage source … configured to … select the resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 showing that “The input ‘1’ is represented by 1.5V/20ms triangular voltage pulses” [i.e., a voltage source] and that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., voltage source enables selection of the memristor/resistor for reading/a read operation]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network 
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a voltage source … configured to activate the fuse for programming the resistor, or select the resistor for the read operation, or both.
In the same field, analogous art Jung teaches a voltage source … configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34, 42, 47 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “a lower voltage level at Vin+ 504, … Lowering the current through R_fuse 562 may be desirable because resistance of an unblown fuse increases over time, based on an amount of current conducted by the unblown fuse. ... the current through the unblown fuse is reduced”, “reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the , or select the resistor for the read operation, or both (see, e.g., paragraphs 32 and 54, “architecture 200 configured … for low-voltage sense amplification of e-fuse read operations … circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a low-voltage voltage source select the reference resistor/R_ref for a read operation or both the read operation and activating/blowing the e-fuse/fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.


Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the first selection component … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 25, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established” [i.e., apply a voltage signal from source 136 to the first component/hardware of circuit 104], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., for programming the resistor]).
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the … component to activate the fuse for programming the resistor.
apply a voltage signal to the … component to activate the fuse for programming the resistor (see, e.g., paragraphs 32-34 and 54, “circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref 264”, “circuit 210 includes a Vin+ input 204 and an Vin - input 202, that are coupled to R_fuse 262 and R_ref 264, respectively”, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., apply a voltage signal Vin to an amplifier component to activate/blow the e-fuse/fuse for programming the R_ref/reference resistor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in 

Regarding claim 6, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the second selection component to couple the resistor and the input line with the output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., apply a voltage signal from source 136 to the second component FET 130/hardware of circuit 104 to electrically connect/couple the resistor 128b and the input line 110 with the output line 114]).

Regarding claim 7, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 6.
Breitwisch further discloses a controller coupled with the artificial neuron, wherein the controller is configured to read a value of the resistor … of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., a hardware component/controller of circuit 104 electrically connected/coupled with the artificial neuron that reads resistance (as the voltage drop) of resistor 128b based on electrically connecting/coupling the resistor 128b and the input line 110 with the output line 114], “variable resistance material provides a programmable resistance value.” [i.e., read a provided resistance value of the resistor]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the controller is configured to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line.
In the same field, analogous art Wang teaches wherein the controller is configured to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight”, “The diffusive memristor will be switched to its ON state due to the external bias after a finite delay time, and hence the output voltage (V2) across the series resistor increases” [i.e., a component of the neural network synapses configured to read a value of the resistor/memristor indicating the synaptic weight based on coupling the resistor and the input line (10) with the output line for outputting the output voltage V2]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 


Regarding claim 8, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is coupled with a third selection component that is coupled with … the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with … the resistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., coupling voltage source 136 to a third component junction 138/hardware of circuit 104 with the resistor 128b]).
wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor.
In the same field, analogous art Jung teaches wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor (see, e.g., paragraphs 28-29, 34, 42 and 54, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “reference resistors such as R_ref” [i.e., the voltage source Vin is electrically coupled with a third device/selection component of circuit 10 that is electrically coupled with the fuse/e-fuse and the resistor R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a 

Regarding claim 9, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the artificial neuron further comprises:
a second resistor coupled with the input line (see, e.g., paragraph 24, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.” [i.e., a second resistor 128a coupled with the input line 110]) … 
a fourth selection component … , the fourth selection component configured … for programming the second resistor (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode ; and
a fifth selection component coupled with the second resistor and the output line (as indicated above, the fifth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 24, “configuration of neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110” [i.e., a fifth selection component/gate 120 electrically coupled with the second resistor 128a and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a second resistor coupled with the input line and configured to indicate the synaptic weight and
a fifth selection component coupled with the second resistor … the fifth selection component configured to select the second resistor for the read operation.
In the same field, analogous art Wang teaches a second resistor coupled with the input line and configured to indicate the synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including a second resistor coupled with input line 10] where 
a fifth selection component coupled with the second resistor … the fifth selection component configured to select the second resistor for the read operation (as indicated above, the fifth selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” and showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the second memristor/resistor in the array of memristors for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a second fuse coupled with the second resistor; and
a fourth selection component coupled with the second fuse, the fourth selection component configured to activate the second fuse for programming the second resistor.
In the same field, analogous art Jung teaches a fourth selection component coupled with the second fuse, the fourth selection component configured to activate the second fuse for programming the second resistor (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 28-29, 35 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an … an e-fuse device and a reference resistance (R_ref) 364 … ; and
the … selection component configured to activate the fuse for programming the second resistor (as indicated above, the selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref 364 … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component activates/blows the e-fuse/fuse for programming the R_ref 364/second reference resistor]). 
Alternatively, Jung also teaches the … selection component configured to select the second resistor for a read operation (as indicated above, the selection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). 

Regarding claim 10, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 9.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the fourth selection component … based at least in part on a programming operation (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., apply a voltage signal to the fourth component/FET 118 based on a programming operation for the programmable second resistor 128a]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation.
In the same field, analogous art Jung teaches apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive … a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device [i.e., a programming operation] … employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference” [i.e., apply a voltage input signal to the selection component of circuit 310], “implementing the method … for low-level input sense amplification, reference resistors such as R_ref 364 … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., second resistor R_ref 364]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation. For example, if it is assumed that unblown fuse resistance is less than 50 ohm, and blown fuse resistance is higher than 3K ohm, then a value for the reference resistance of 700 ohm may be chosen. It should be noted that due to variations in device manufacturing and other variables that the resistance values” [i.e., decouple/blow the second fuse R_362 based on a method/programming operation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-

Regarding claim 11, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 10.
Breitwisch further discloses a controller coupled with the artificial neuron, wherein the controller is configured to disconnect the second resistor from the artificial neuron (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect second resistor 128a from the neuron]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, based at least in part on decoupling the second fuse from the second resistor.
In the same field, analogous art Jung teaches based at least in part on decoupling the second fuse from the second resistor (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the second fuse/e-fuse 362 and the second resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., decouple/blow the second fuse R_362 from the second resistor R_ref _364]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). 

Regarding claim 12, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 9.
a resistance of the resistor and a resistance of the second resistor (see, e.g., paragraph 25 and claim 7, “neuromorphic circuit 104 includes … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., a resistance value of the resistor 128b and a separate resistance value of the second resistor 128a]). 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the adjusted synaptic weight of the artificial neuron is based at least in part on a resistance of the resistor and a resistance of the second resistor.
In the same field, analogous art Wang teaches wherein the adjusted synaptic weight of the artificial neuron is based at least in part on a resistance of the resistor and a resistance of the second resistor (see, e.g., FIG. 4, depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including the first and second resistors having respective resistances] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., the changed/drifted/adjusted synaptic weight of the neuron is based at least in part on 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

With respect to independent claim 20, Breitwisch discloses the invention as claimed including an artificial neuron of an artificial neural network (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neuron of an artificial neural network comprising]), comprising:
a resistor coupled with an input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop ; …
a selection component … the selection component configured … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a component/hardware configured for programming the resistor]); and
a second selection component coupled with the resistor and an output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors .
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with an input line and configured to indicate a synaptic weight and
the second selection component configured to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with an input line and configured to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and
the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor; and
a … component configured to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to ; and
a … component configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component blows/activates the e-fuse/fuse for programming the R_ref/reference resistor]). 
Alternatively, Jung also teaches the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes an amplifier circuit 210 and a feedback circuit 270. The amplifier circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach programming the resistor to adjust the synaptic weight; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., pages 1432-1433, “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor ; and select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in view of Wang and Jung to use Adhikari’s learning scheme to simplify synaptic circuit n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Jung and Adhikari as applied to claim 3, and further in view of Imondi et al. (U.S. Patent No 5,457,771, hereinafter “Imondi”).
Regarding claim 5, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the first selection component coupled with the fuse is … grounded.
In the same field, analogous art Wang teaches wherein the first selection component coupled with the fuse is … grounded (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 2 and 4, “A very low magnitude of the high resistance state (HRS) current … The low HRS current is achieved by large band gap dielectrics between electrodes. This fuse type switching thereby leads to a very high current voltage”, “one 
Alternatively, Jung also teaches wherein the first selection component coupled with the fuse is … grounded (see, e.g., paragraph 35, “an input voltage level Vin of the amplifier circuit 510 with respect to a ground … Vin- 502 may be determined due to respective currents through an e-fuse resistance (R_fuse) 562 of an e-fuse device” [i.e., the first hardware component of circuit 510 coupled with the e-fuse/fuse is grounded]).
Although Breitwisch in view of Wang and Jung substantially teaches the claimed invention, Breitwisch in view of Wang and Jung is not relied to teach wherein the first selection component … is virtually grounded.
In the same field, analogous art Imondi teaches wherein the first selection component … is virtually grounded (see, e.g., col. 2, lines 40-46, “the gate region of the read transistor of the EEPROM memory cell associated with said N-channel MOS transistor is connected to the virtual ground of the selection transistor … and the gate region of the read transistor of the EEPROM memory cell associated with said P-channel MOS transistor is connected to the virtual ground of the selection transistor” [i.e., first selection component/transistor is virtually grounded]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Imondi to provide an integrated circuit having a nonvolatile variable resistor for use in neuronic networks including neurons where gate regions of read transistors of EEPROM memory cells associated with N- and P-channel .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Jung and Adhikari as applied to claim 1, and further in view of Leobandung (U.S. Patent No 10,217,512 B1, hereinafter “Leobandung”). Leobandung was filed on May 15, 2018 and this date is before the effective filing date of this application, i.e., June 19, 2018. Therefore, Leobandung constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 13, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Although Breitwisch in view of Wang and Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Wang and Jung Adhikari is not relied to teach wherein the resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang, Jung Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Wang, Jung and Adhikari to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and further in view of Adhikari.
With respect to independent claim 14, Breitwisch discloses the invention as claimed including an apparatus for an artificial neural network (see, e.g., paragraphs 
a processor (see, e.g., paragraph 55, “The end product can be any product that includes integrated circuit chips, ranging from … low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor” [i.e., a processor]);
a memory in electronic communication with the processor (see, e.g., paragraph 51, “The medium may be a non-volatile storage medium such as … a programmable gate array, a compact flash, or other flash memory … the medium may be a system or cache memory … on which data packets may be transmitted and intermediately stored” [i.e., memory in communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus (see, e.g., paragraphs 49-50, “encoded on machine readable … storage media to include data and/or instructions that when executed or otherwise processed on a data processing system” [i.e., processor-executable instructions stored in storage media/memory], “program instructions that when processed”) to:
activate at least one transistor of a plurality of transistors to select an artificial neuron from an artificial neural network, each transistor coupled with a corresponding resistor .… of the artificial neuron (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., a plurality of FETs/transistors 118, 130, each electrically coupled with their own corresponding resistor 128a, 128b of artificial neuron/neuromorphic circuit 104]), based on an input signal (see, e.g., paragraphs 23-24 and 47 and claim 7, “system 10 with diode and resistor based neuromorphic circuits … neuron circuit blocks N1, N2, N3, and N4 are arranged in columns 12, and neuron circuit blocks N5, N6, N7, and N8 are arranged in rows 14. Synaptic devices formed of equivalent diode and resistor circuits make cross bar connections between the columns 12 and rows 14. For example, synaptic device 16 includes equivalent diode D1 and resistor R1 in series between neuron circuit blocks N1 and N8 … Resistors R1 and R2 are variable/programmable resistors … implementations of system 10 using diode-configured field effect transistors (FETs) in combination with shared islands of variable resistance material” [i.e., a plurality of FETs/transistors each connected/electrically coupled with a corresponding resistor R1, R2 …], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., an input signal/current ;
activate at least a second transistor coupled with the resistor … of the artificial neuron … for programming the corresponding resistor, … based on a second input signal (see, e.g., paragraphs 22, 24-25, 42 and 46-47 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values”, “Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration.”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b … distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals” [i.e., input axon signal on line 114 activates a second FET/transistor 130 that is electrically coupled with its own corresponding resistor 128b]), “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., input signal activates FET 130/second transistor that is electrically connected to/coupled with the resistor for programming the resistor]).
each transistor coupled with … a corresponding fuse;
activate … the fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor, … based on a second input signal; and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse.
In the same field, analogous art Jung teaches each transistor coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., the transistor electrically coupled with a corresponding fuse/e-fuse]);
activate … the fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor, based on a second input signal (see, e.g., paragraphs 28, 38, 48 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse ; and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse (see, e.g., paragraphs 32-33 and 38, “circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref 264”, “circuit 210 includes a Vin+ input 204 and an Vin - input 202, that are coupled to R_fuse 262 and R_ref 264, respectively”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., apply a voltage signal Vin input to the fuse based on activating the transistor electrically coupled with the e-fuse/fuse]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations 
Although Breitwisch in view of Jung substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor; and determine an adjusted synaptic weight based at least in part on applying the voltage signal.
In the same field, analogous art Adhikari teaches programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor (see, e.g., pages 1432-1433, “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the corresponding memristor/resistor to adjust/implement/set a new weight value for a synaptic weight associated with the corresponding memristor/resistor]); and determine an adjusted synaptic weight based at least in part on applying the voltage signal (see, e.g., pages 1427, 1429 and 1431, “The memristance of a memristor can be controlled by applying a voltage or current signal across it.” [i.e., applying a voltage signal], “voltage inputs are weighted by memristor bridge synapses … Inputs are in voltage form” [i.e., applying an input voltage signal to a memristor bridge synapse], “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., obtain/determine an adjusted/updated synaptic weight based in part on applying a voltage signal to the hardware synapses]).
Breitwisch and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in view of Jung to use Adhikari’s learning scheme to simplify synaptic circuit designs because “Unlike the conventional n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 15, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses disconnect the corresponding resistor from the artificial neuron based at least in part on applying the voltage signal (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., apply voltage signal at gate 120/320 to disconnect the corresponding resistor 128a from the artificial neuron]).
 disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse.
In the same field, analogous art Jung teaches disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the corresponding fuse/e-fuse 362 and the corresponding resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., disconnect the second resistor/R_ref 364 based on applying the voltage to blow the corresponding fuse/e-fuse 362]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 16, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 15.
Breitwisch further discloses wherein programming the corresponding resistor comprises disconnecting the corresponding resistor from the artificial neuron (see, e.g., paragraphs 22, 24-25, 32, 42 and 46 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values” [i.e., programming the resistor], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. …Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect the corresponding resistor 128a from the neuron], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., programming the corresponding resistor]).


Breitwisch further discloses couple the corresponding resistor and an input line with an output line based at least in part on the input signal (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., based on an input voltage signal from source 136, electrically connect/couple the corresponding resistor 128b and the input line 110 with the output line 114]); and
read a value of the corresponding resistor based at least in part on coupling the corresponding resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and Adhikari as applied to claim 14, and further in view of Wang.
Regarding claim 18, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses wherein the artificial neuron comprises the corresponding resistor … the at least one transistor of a plurality of transistors, and the second transistor (see, e.g., paragraphs 24-25, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., artificial neurons], “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., comprises the corresponding resistor 128b and at least one FET/118 of a plurality of FETs/transistors 118, 130 of artificial neuron/neuromorphic circuit 104]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor.
wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor”, “reference resistors such as R_ref … may be implemented using any type of resistors” [i.e., a fuse/e-fuse coupled with the corresponding resistor/R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight.
In the same field, analogous art Wang teaches wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight (see, e.g., FIG. 4, showing “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., an artificial neuron] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., neuron comprises the corresponding resistor/memristor associated with a synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung and Adhikari to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and Adhikari as applied to claim 14, and further in view of Leobandung.
Regarding claim 19, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Although Breitwisch in view of Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Jung and Adhikari is not relied to teach wherein the corresponding resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the corresponding resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 43-48, “The resistors, R1 through R5, can be fabricated using precision resistors, such as, for example, … back end-of-line (BEOL) metal, etc., as will be known to those skilled in the art.”, “The resistors R1 through R10 forming the resistor network in the exemplary unit cell circuit 500, like the resistors in the illustrative unit cell circuit 400 of FIG. 4, are preferably fabricated using precision resistors, such as, for example, … BEOL metal, etc. [i.e., a corresponding resistor R1 comprising a precision metal resistor]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung and Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Jung to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure. 
For example, non-patent literature Duan et al. ("Memristor-based cellular nonlinear/neural network: design, analysis, and applications." IEEE transactions on neural networks and learning systems 26.6 (2014): 1202-1213, hereinafter “Duan”) discloses that “a circuit, consisting of four identical memristors (M1, M2, M3, and M4), is capable of performing zero, positive and negative synaptic weights” and “In the bridge circuit, the input port is shared by the weight programming signal Vp and the synaptic input signal Vin for weighting operation at different time slots.” (see, e.g., Duan, page 1205).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125